Citation Nr: 0109898	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
major depression, recurrent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

Entitlement to individual unemployability was granted by a 
rating decision of May 2000.  The claim of entitlement to an 
evaluation in excess of 50 percent for major depression, 
recurrent, however, is still before the Board.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's major depression, recurrent, does not 
manifest more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
major depression, recurrent, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9434 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  In this case, the 
veteran has been afforded a number of VA examinations in 
connection with the present claim, and the Board is satisfied 
that the record is sufficient and adequate assistance to the 
veteran has been afforded pursuant to the Act.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran established service connection for major 
depression, recurrent, in March 1996, and he currently has a 
50 percent evaluation under Code 9434.  That Code provides a 
50 percent evaluation for depression causing occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for depression causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for a mental disorder causing total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Code 9434.

The veteran indicated at a VA examination in May 1996 that 
his depression affected his ability to enjoy life.  He had 
been divorced twice, and he was studying to obtain a degree 
and a job as a substance abuse counselor.  His grades were 
good, about a 3.6 or a 3.7 on a scale of 4.0.  He described 
some sleeping disturbances and bouts with anxiety.  His last 
panic attack had been one month prior to the examination, and 
he was taking Prozac.  He was diagnosed with major 
depression, panic disorder, and a history of polysubsance 
abuse.  The examiner indicated that the veteran had a Global 
Assessment of Functioning (GAF) score of 65.

The veteran again reported sleeping disturbances and 
nightmares at a VA examination in May 1998.  He said that his 
appetite was good, but his concentration and memory were 
poor.  He said that he had mildly increased arousal symptoms, 
but no psychotic, manic, or obsessive compulsive symptoms.  
The veteran also described episodes of shortness of breath, 
lasting about 10 minutes.  The veteran had obtained a 
custodial job at his church, and he worked part time at that 
job.  He indicated that he had three children from different 
marriages.  Mental status examination showed that he was 
alert and oriented times three, mildly agitated, and 
appropriately dressed.  He had mild psychomotor agitation, 
and his speech was increased in volume and rate at times.  
His speech was goal oriented, and there was no form of 
thought or content disorder.  He memory and concentration 
were intact, and he denied suicidal and homicidal ideation.  
Judgment and insight were fair to good.  The examiner 
diagnosed adjustment disorder with depressed and anxious 
mood, polysubstance dependence, in remission, and panic 
disorder, well controlled on medication.  The veteran's GAF 
was 60, and the examiner said that the Axis I diagnoses had 
contributed to occupational and social limitations.

According to a letter from an adjustment counseling therapist 
from June 1999, the veteran had begun treatment in January 
1998.  He often appeared angry, and he seemed to externalize 
factors into all areas of his daily living.  He had feelings 
of inadequacy, despair, and suicidal thoughts.  He had 
isolated himself socially.  His anger and depression had 
increased since the treatment had begun.

The veteran reported that he was not working when he was 
interviewed for his mental status at a VA examination in 
April 2000.  He again had mild psychomotor restriction, and 
he denied suicidal and homicidal ideation.  Mental status 
examination revealed that his affect was restricted.  He 
denied psychotic symptoms, hallucinations, delusions, 
paranoia, and ideas of reference or influence.  The veteran 
was oriented times three, and his concentration, calculation, 
insight, and judgment were fair.  The examiner characterized 
the veteran's occupational and social impairment as 
"significant."  The veteran appeared to have difficulty 
with family members, but he could maintain the relationships.  
The veteran's GAF was 55 at that time.

The Board must determine whether the medical evidence shows 
that the veteran is disabled in excess of 50 percent because 
of his depressive disorder, recurrent.  In this regard, the 
Board concludes that he is not impaired greater than a 50 
percent as a result of the service-connected disorder.  The 
Board is basing this decision on both the individual symptoms 
as presented by the examination reports, outpatient treatment 
records, and the letter from a VA counselor in June 1999.  
Collectively, the evidence shows that the veteran has 
repeatedly denied having suicidal thoughts or plans, although 
the Board notes that the letter shows that he did have 
suicidal thoughts as of June 1999.  There is no evidence of 
record that the veteran has any obsessional rituals 
interfering with routine activities, and although the May 
1998 VA examination is positive for some elevated speech, the 
evidence does not show speech intermittently illogical, 
obscure, or irrelevant.  The evidence fails to show that the 
veteran has near-continuous panic.  Rather, there are 
occasional panic attacks, and the veteran said that he has 
episodes lasting for about 10 minutes during which he has 
shortness of breath.  The record does not show that there is 
impaired impulse control or spatial disorientation, or that 
there is neglect of personal appearance.  The examiner in 
April 2000 said that the veteran appeared to have difficulty 
with family members, but he could maintain the relationships.  
All of these findings weigh against a conclusion that 
depressive disorder, recurrent, is disabling in excess of 50 
percent.

In fact, much of the evidence shows that while the veteran is 
having major depression, the criteria for an increased 
evaluation have not been met.  The veteran had good grades in 
school; these grades show that there is not any significant 
impairment in his ability to function well during his 
schooling to be a counselor.  The Board acknowledges that 
there is significant occupational and social impairment.  
Nevertheless, although he has sleeping disturbances and 
increased arousal symptoms, those symptoms were actually 
described by the VA examiner in May 1998 as "mild."  Motor 
restriction was also "mild" as of April 2000.  The veteran 
at times has reported difficulty with memory and 
concentration, but his judgment and insight are fair and 
there is no evidence of delusions, paranoia, or psychotic 
symptoms.  

The lowest GAF score of record is the 55 in April 2000.  
Other recent GAF scores are 60 and 65.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), a GAF of 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 shows 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  These GAF scores are 
not commensurate with an evaluation in excess of 50 percent.  
Although the Board is cognizant that the scores seem to be 
decreasing, the GAF of 55 is still not enough to warrant an 
evaluation in excess of 50 percent.  Combined with the other 
symptoms of record, and the Board concludes against the 
increased evaluation.  The Board does not dispute that there 
is significant occupational and social impairment, but the 
preponderance of the evidence is neverless against the claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's depressive disorder.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  As noted in the introduction, 
the veteran is receiving entitlement to individual 
unemployability; this is due to the cumulative effect of the 
service-connected disorders, rather than the depressive 
disorder alone.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
major depression, recurrent, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

